Citation Nr: 0834580	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-40 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the RO that, in 
pertinent part, denied service connection for hearing loss.


FINDINGS OF FACT

1.  The veteran does not have a hearing disability of either 
ear that can be medically attributed to any injury, disease, 
or event during active military service.

2.  A sensorineural hearing loss is not shown to have been 
manifested to a compensable degree during the one-year period 
following the veteran's separation from active service.


CONCLUSION OF LAW

The veteran does not have a hearing disability that is the 
result of disease or injury incurred in or aggravated by 
active military service; a sensorineural hearing disability 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1112, 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007); Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for hearing 
loss.  He says that he worked in close proximity to 
helicopters and jet aircraft during service, without ear 
protection, and that he also operated heavy equipment.  He 
says that he has had hearing loss since that time.  He 
believes that his current difficulties with hearing loss can 
be attributed to in-service exposure to noise.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board finds that VA's duty to notify 
has been satisfied.  By way of a VCAA notice letter sent to 
the veteran in March 2005-prior to the initial adjudication 
of his claim-the AOJ informed the veteran of the information 
and evidence required to substantiate his claim for service 
connection and of his and VA's respective duties for 
obtaining the information and evidence.

The Board recognizes that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established.  However, no questions with respect to rating 
and/or effective date are currently before the Board on 
appeal.  Indeed, as set forth below, the Board has determined 
that the veteran's claim for service connection must be 
denied.  Consequently, no rating or effective date will be 
assigned for his disability as a matter of law.  The purpose 
of the notice requirement has been satisfied as it pertains 
to the issue presently on appeal and no further corrective 
action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  Records of the veteran's post-service VA 
medical treatment have been obtained, as have reports of 
private treatment, and he has been examined for purposes of 
obtaining a medical opinion with respect to the etiology of 
his disorder.

The Board recognizes that the veteran's service treatment 
records appear to be incomplete.  In January 1975, it was 
specifically noted that his health record (H.R.) was "lost 
at [his] last command" and that a replacement record had to 
be created.  Where service treatment records are unavailable, 
VA has a heightened duty to assist the claimant.  See, e.g., 
Daye v. Nicholson, 20 Vet. App. 512 (2006) (indicating that 
the heightened duty includes a duty to assist the claimant in 
developing evidence from alternate or collateral sources).  
In this case, however, the report of the veteran's separation 
examination, dated in January 1975, is of record.  That 
report clearly shows that the veteran at that time denied a 
history of hearing loss; that his ears were found to be 
normal; and that his hearing was within normal limits on 
audiometric testing, bilaterally.  See 38 C.F.R. § 3.385 
(2007) (discussed in further detail, below).  Under the 
circumstances-given the negative reported history and normal 
findings at separation-it appears clear that there is no 
reasonable possibility that additional efforts to obtain 
earlier-dated service treatment records would aid in 
substantiating the veteran's claim.  Accordingly, and because 
he has not identified and/or provided releases for any other 
evidence that exists and needs to be procured, it is the 
Board's conclusion that no further development action is 
required.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. 
§ 3.159(d) (2007).

II.  The Merits of the Veteran's Appeal

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in order to 
prove service connection, there must be (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Pond v. West, 12 
Vet. App. 341, 346 (1999).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Under the law, impaired hearing will 
be considered a "disability" when the auditory threshold is 
40 decibels or greater at 500, 1000, 2000, 3000, or 4000 
hertz, where it is 26 decibels or greater in at least three 
of these frequencies, or where speech recognition scores 
under the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

In the present case, the evidence shows that the veteran's 
military occupational specialty was Aviation Fire and Rescue 
Man.  He underwent a service separation examination in 
January 1975.  On an associated form entitled "Report of 
Medical History," he checked a box indicating that he had 
never had, and did not currently have, hearing loss.  On 
examination, his ears and drums were found to be normal.  
Audiometric testing revealed puretone thresholds of 0, 0, 5, 
5, and 5 decibels in the veteran's right ear and 5, 0, 0, 5, 
and 5 decibels in his left ear at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.

In private treatment records, dated from 1988 to 2005, the 
veteran reported on multiple occasions that he had been 
employed as an iron worker from 1975 to 1979; that he had 
been exposed to noise in that position; and that he had not 
used ear protection.  (On two occasions, in 1988 and 1989, he 
indicated that he had used ear protection while employed in 
that position.)  He also reported military noise exposure and 
indicated that he engaged in "Noisy Hobbies" that included 
hunting, fishing, and cutting wood. The earliest of the 
available post-service audiometric records, dated in April 
1988, shows that he had puretone thresholds of 30 and 
40 decibels in the left ear at 3000 and 4000 Hertz, 
respectively; data which are indicative of a legally 
cognizable hearing disability under VA regulation.  Right ear 
thresholds were also elevated at that time-he had thresholds 
of 30 and 35 decibels in the right ear at 3000 and 4000 
Hertz, respectively-and a cognizable disability of that ear 
was demonstrated in 1993.  In October 2000, it was noted that 
the veteran had a bilateral, high frequency (HF) 
sensorineural (SN) loss and that the configuration was 
consistent with noise exposure.

The veteran was afforded a VA examination in February 2006.  
After examining the veteran, reviewing the claims file, and 
noting the veteran's history of military noise exposure, the 
examiner concluded that it was not likely that the veteran's 
hearing loss was related to service.  He noted that the 
audiogram at the time of the veteran's discharge from service 
indicated normal hearing, bilaterally.

Following a thorough review of the evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Although the veteran maintains that his hearing loss can be 
attributed to noise exposure in service, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  As a result, his statements in that 
regard cannot be accorded any probative weight.  The history 
that he provided at the time of his separation examination, 
together with the audiometric testing that was then 
performed, belies his present assertion that his current 
hearing loss began in service, and there is nothing in the 
record to show that a sensorineural hearing loss was 
manifested to a compensable degree during the one-year period 
following his discharge from active duty.  Under the 
circumstances-given the absence of objective evidence of 
hearing loss until many years after service, the evidence 
suggesting post-service noise exposure, and the 
uncontradicted opinion from the February 2006 VA examiner 
indicating that it is not likely that the veteran's hearing 
loss is related to service-it is the Board's conclusion that 
the greater weight of the evidence is against the veteran's 
claim.  The appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


